DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 15 April 2019.
Claims 12 – 22 are pending and examined below.  The Examiner acknowledges that claims 1 – 11 are cancelled by Applicant.  

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 15 and 18 are objected
Regarding claim 15, line 3, and claim 16, line 5, the limitation, “the mineral material”, should read “the iron-free mineral material” so that the limitation expressly matches the antecedent basis of the limitation, in this case, the limitation, “an iron-free mineral material, in claim 12, line 9.  

Regarding claim 18, line 10, the limitation, “the identified materia”, should read “the identified material” to correct a spelling error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 – 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 12, line 5, the limitation, “the material”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the material”, to mean “a material”.

Regarding claim 12, line 7, the limitation, “the suction power”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the suction power”, to mean “a suction power”.

Regarding claim 15, line 3, the limitation, “a threshold value”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a threshold” in claim 15, lines 1 – 2, or the limitation refers to a new threshold value not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation, “a threshold value”, to mean “the threshold value” referring to previously recited “a threshold value” in claim 15, lines 1 – 2.

Regarding claim 16, line 3, the limitation, “the rotational speed”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the rotational speed”, to mean “a rotational speed”.

Regarding claim 18, line 9, the limitation, “the suction power”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the suction power”, to mean “a suction power”.

Regarding claim 18, line 10 – 12, the limitation, “whereby the air flow is greater than or equal to a rated value in the case of a mineral material, and whereby the air flow is less than the rated value in the case of a material containing iron”, is indefinite because the plain definition of the term, “mineral”, in the limitation, “a mineral material”, is “an 

Regarding claim 18, line 12, the limitation, “the strikes”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the strikes are”, to mean “the periodic striking is” referring to previously recited “periodic striking of a tool held in a tool holder” in claim 18, line 3.

Regarding claim 18, line 13, the limitation, “a mineral material”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a mineral material” in claim 18, line 11, or the limitation refers to a new mineral material not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation, “a mineral material”, to mean “the iron-free mineral material” referring to the Examiner interpretation discussed in paragraph 14 in the instant Office action.

Regarding claim 18, lines 13 – 14, the limitation, “a material containing iron”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a material containing iron” in claim 18, line 12, or the limitation refers to a new material containing iron not previously recited.  For purposes of compact prosecution, the Examiner interprets the limitation, “a material containing iron”, to mean “the material containing iron” referring to previously recited “a material containing iron” in claim 18, line 12.

Regarding claim 19, line 1, the limitation, “the striking power”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the striking power”, to mean “a striking power”.

Regarding claim 20, line 2, the limitation, “the beginning”, is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation, “the beginning”, to mean “a beginning”.

Regarding claim 21, lines 9 – 11, the limitation, “the air flow being greater than or equal to a rated value in the case of a mineral material, and the air flow being less than the rated value in the case of a material containing iron”, is indefinite because the plain definition of the term, “mineral”, in the limitation, “a mineral material”, is “an inorganic substance” – Merriam Webster dictionary, and thus the limitation, “a mineral material”, cannot be differentiated from the limitation, “a material containing iron”.  For purposes of compact prosecution, the Examiner interprets the limitation, “the air flow being greater 

Regarding claim 22, lines 10 – 12, the limitation, “the air flow being greater than or equal to a rated value in the case of a mineral material, and the air flow being less than the rated value in the case of a material containing iron”, is indefinite because the plain definition of the term, “mineral”, in the limitation, “a mineral material”, is “an inorganic substance” – Merriam Webster dictionary, and thus the limitation, “a mineral material”, cannot be differentiated from the limitation, “a material containing iron”.  For purposes of compact prosecution, the Examiner interprets the limitation, “the air flow being greater than or equal to a rated value in the case of a mineral material, and the air flow being less than the rated value in the case of a material containing iron”, to mean “the air flow being greater than or equal to a rated value in the case of an iron-free mineral material, and the air flow being less than the rated value in the case of a material containing iron”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2013/0136549 A1), hereinafter Appel, in view of Strasser et al. (US 2007/0107919 A1), hereinafter Strasser.

Regarding claim 12, Appel discloses a control method for a dust extraction module (20, fig. 1) for a chiseling tool (4, fig. 1), the control method comprising the following steps:
using a fan (36, fig. 1) of the dust extraction module (20) to draw in an air flow from a certain place of a substrate being worked by the tool (4) ([0046], ll. 1 – 5). 

Appel does not expressly disclose using a material detector to identify a material at the place of the substrate being worked by the tool; and adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, whereby the air flow is greater than or equal to a rated value in the case of an iron-free mineral material, and whereby the air flow is less than the rated value in the case of a material containing iron.
However, Strasser teaches using a material detector (28, fig. 8) to identify a material at the place of the substrate being worked by the tool ([0017] describes evaluation unit 24 receiving signals from vibration sensor 28 and [0018] describes if insert tool 36 approaches embedded object 38 within a wall, the amplitude and/or frequency signal of the vibration signal changes in a characteristic manner wherein evaluation unit 24 via vibration sensor 28 detects the approach to embedded object 38.  Please note, [0005] describes the embedded objects in a work piece as pipes or cables wherein [0003] implies pipes or cables are made of metal.  The Examiner interprets detection via evaluation unit 24 and vibration sensor 28 of the embedded metal object within the wall or substrate being worked by insert tool 36 equivalent to claim limitation, “to identify a material at the place of the substrate being worked by the tool”) ([0018] describes when evaluation unit 24 via vibration sensor 28 detects the approach to embedded metal object 38, drive motor 12 is turned off.  Thus one having ordinary skill in the art would recognize that with the incorporation of the teachings of Strasser with the invention of Appel that when evaluation unit 24 of Strasser via vibration sensor 28 of Strasser detects the approach to an embedded metal object and drive motor 5 of Appel is turned off, [0048], ll. 16 – 20 of Appel describes turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel due to the lack of signal from drive motor 5 of Appel.  The Examiner interprets turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel indirectly due to the detection of the approach to an embedded metal object equivalent to the claimed limitation, “adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, whereby the air flow is greater than or equal to a rated value in the case of an iron-free mineral material, and whereby the air flow is less than the rated value in the case of a material containing iron” wherein when the pneumatic hammer mechanism 6 of Appel is used on a metal-free mineral material, to include an iron-free mineral material, the pneumatic hammer mechanism 6 of Appel and suction device 20 of Appel functions at its rated value, and when the pneumatic hammer mechanism 6 of Appel is used on an embedded metal object, to include a material including iron, the pneumatic hammer mechanism 6 of Appel and suction device 20 is turned off such that the air flow is less (i.e. zero) than the rated value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as disclosed by Appel, with using a material detector to identify a material at the place of the substrate being worked by the tool, as taught by Strasser, with the motivation to take into account foreign objects such as pipes or cables that can be embedded in the substrate when the chiseling tool is in operation such that if a foreign object of this type is damaged by the chiseling tool, the operator can be endangered ([0002]).
 
Regarding claim 14, Appel, as modified by Strasser, discloses the invention as recited in claim 12. 
Appel, as modified by Strasser, further discloses the material detector (Strasser – 28, fig. 1) uses a vibration sensor to detect vibrations of the dust extraction module or vibrations of a hand-held power tool into which the chiseling tool has been inserted (Strasser – [0009] and [0018] describes if, during drilling in a wall, a drill comes close to an embedded pipe, for example, a frequency and/or amplitude signal from a vibration sensor that monitors the vibrations of the hand-held power tool), and that an evaluation unit (Strasser – 24, fig. 1) identifies the material on the basis of the vibrations (Strasser – [0009] describes suitable experiential values are stored in the evaluation unit to correlate different combinations of detected measured signals with material properties of the substrate that may be present such that if, during drilling in a wall, the hand-held power tool comes close to an embedded pipe, for example, a frequency and/or amplitude signal from the vibration sensor that monitors the vibrations of the hand-held power tool, wherein the evaluation unit can detect and evaluate these vibrations to determine the material properties of the substrate).

Regarding claim 17, Appel, as modified by Strasser, discloses the invention as recited in claim 12. 
Appel further discloses an activity of a hand-held power tool (1, fig. 1) striking the tool (4, fig. 1) is detected, and whereby the air flow is drawn in as a response to the activity of the hand-held power tool ([0022], ll. 4 – 7 describes rotating drive motor 5 drives a hammer mechanism 6 wherein [0047] describes sensor 124 within removable suction device 20 that detects the static magnetic field generated by drive motor 5 such that when drive motor 5 is activated to drive hammer mechanism 6 to provide the activity of striking chiseling suction drill, sensor 124 detects the rotating drive motor 5 and activates blower 36 via controller 122 to draw an air flow).

Regarding claim 18, Appel discloses a control method for a chiseling hand-held power tool (1, fig. 1) having a dust extraction module (20, fig. 1), the control method comprising the following steps: 
periodical striking of a tool (4, fig. 1) held in a tool socket (2, fig. 1) of the hand-held power tool (1) in order to work a certain place of a substrate; 
(36, fig. 1) of the dust extraction module (20) to extract an air flow from the place of the substrate being worked by the tool (4) ([0046], ll. 1 – 5).
 
Appel does not expressly disclose using a material detector to identify a material at the place being worked by the tool; and adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, whereby the air flow is greater than or equal to a rated value in the case of an iron-free mineral material, and whereby the air flow is less than the rated value in the case of a material containing iron, whereby the periodic striking is exerted onto the tool in the case of the iron-free mineral material and in the case of the material containing iron.
However, Strasser teaches using a material detector (28, fig. 8) to identify a material at the place being worked by the tool ([0017] describes evaluation unit 24 receiving signals from vibration sensor 28 and [0018] describes if insert tool 36 approaches embedded object 38 within a wall, the amplitude and/or frequency signal of the vibration signal changes in a characteristic manner wherein evaluation unit 24 via vibration sensor 28 detects the approach to embedded object 38.  Please note, [0005] describes the embedded objects in a work piece as pipes or cables wherein [0003] implies pipes or cables are made of metal.  The Examiner interprets detection via evaluation unit 24 and vibration sensor 28 of the embedded metal object within the wall or substrate being worked by insert tool 36 equivalent to claim limitation, “to identify a material at the place being worked by the tool”) ([0018] describes when evaluation unit 24 via vibration sensor 28 detects the approach to embedded metal object 38, drive motor 12 is turned off.  Thus one having ordinary skill in the art would recognize that with the incorporation of the teachings of Strasser with the invention of Appel that when evaluation unit 24 of Strasser via vibration sensor 28 of Strasser detects the approach to an embedded metal object and drive motor 5 of Appel is turned off, [0048], ll. 16 – 20 of Appel describes turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel due to the lack of signal from drive motor 5 of Appel.  The Examiner interprets turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel indirectly due to the detection of the approach to an embedded metal object equivalent to the claimed limitation, “adapting a suction power of the dust extraction module as a function of the identified material in order to set the air flow, whereby the air flow is greater than or equal to a rated value in the case of an iron-free mineral material, and whereby the air flow is less than the rated value in the case of a material containing iron” wherein when the pneumatic hammer mechanism 6 of Appel is used on a metal-free mineral material, to include an iron-free mineral material, the pneumatic hammer mechanism 6 of Appel and suction device 20 of Appel functions at its rated value, and when the pneumatic hammer mechanism 6 of Appel is used on an embedded metal object, to include a material including iron, the pneumatic hammer mechanism 6 of Appel and suction device 20 is turned off such that the air flow is less (i.e. zero) than the rated value), whereby the periodic striking is exerted onto the tool in the case of the iron-free mineral material and in the case of the material containing iron ([0018] describes an option wherein evaluation unit 24 upon detection of an embedded metal object causes striking mechanism control 32 and motor electronics unit 22 to reduce the rotational speed, percussive speed and/or impact force implying in the case of a metal-free mineral material, to include an iron-free mineral material, striking mechanism control 32 and motor electronics unit 22 drives the percussive speed and/or impact force to function at a normal speed and in the case of an embedded metal object, to include a material including iron, striking mechanism control 32 and motor electronics unit 22 drives the percussive speed and/or impact force to function at a reduced speed – but in both cases, periodic striking, implied by the percussive speed and/or impact, is exerted onto the chiseling tool).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as disclosed by Appel, with using a material detector to identify a material at the place of the substrate being worked by the tool, as taught by Strasser, with the motivation to take into account foreign objects such as pipes or cables that can be embedded in the substrate when the chiseling tool is in operation such that if a foreign object of this type is damaged by the chiseling tool, the operator can be endangered ([0002]).

Regarding claim 19, Appel, as modified by Strasser, discloses the invention as recited in claim 18. 
Appel, as modified by Strasser, further discloses a striking power of the hand-held power tool in the case of the material containing iron differs from the striking power in the case of the iron-free mineral material ([0018] describes an option wherein evaluation unit 24 upon detection of an embedded metal object causes striking mechanism control 32 and motor electronics unit 22 to reduce the rotational speed, percussive speed and/or impact force implying in the case of a metal-free mineral material, to include an iron-free mineral material, striking mechanism control 32 and motor electronics unit 22 drives the impact force to function at a first striking force and in the case of an embedded metal object, to include a material including iron, striking mechanism control 32 and motor electronics unit 22 drives the impact force to function at a second reduced striking force).
Appel, as modified by Strasser, does not expressly state a striking power of the hand-held power tool in the case of the material containing iron differs by less than 20% from the striking power in the case of the iron-free mineral material.
However, Appel, as modified by Strasser, teaches the reduction of striking power in the case of the material containing iron can be optimized to allow continued approach to the embedded metal object in a controlled manner ([0010], ll. 7 – 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to adjust the striking power of the hand-held power tool in the case of the material containing iron differs by less than 20% from the striking power in the case of the iron-free mineral material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
 
Regarding claim 20, Appel, as modified by Strasser, discloses the invention as recited in claim 18. 
([0022], ll. 4 – 7 describes rotating drive motor 5 drives a hammer mechanism 6 wherein [0047] describes sensor 124 within removable suction device 20 that detects the static magnetic field generated by drive motor 5 such that when drive motor 5 is activated to drive hammer mechanism 6, sensor 124 detects the rotating drive motor 5 and switches on blower 36 via controller 122 at a beginning of the periodical striking of hammer mechanism 6.  [0046], ll. 4 – 6 ).

Regarding claim 21, Appel discloses a dust extraction device comprising: 
a fan (36, fig. 1) to draw in an air flow from a certain place of a substrate being worked by the tool (4) ([0046], ll. 1 – 5);
a dust filter (37, fig. 1); 
a dust collecting container (32, fig. 1); and
a fan control unit (124, fig. 9);

Appel does not expressly disclose a material detector to identify a material at the place being worked by the tool; and the function of the fan control unit adjusting, depending on the identified material, a suction power of the dust extraction device in order to set the air flow, the air flow being greater than or equal to a rated value in the case of an iron-free mineral material, and the air flow being less than the rated value in the case of a material containing iron.
(28, fig. 8) to identify a material at the place of the substrate being worked by the tool ([0017] describes evaluation unit 24 receiving signals from vibration sensor 28 and [0018] describes if insert tool 36 approaches embedded object 38 within a wall, the amplitude and/or frequency signal of the vibration signal changes in a characteristic manner wherein evaluation unit 24 via vibration sensor 28 detects the approach to embedded object 38.  Please note, [0005] describes the embedded objects in a work piece as pipes or cables wherein [0003] implies pipes or cables are made of metal.  The Examiner interprets detection via evaluation unit 24 and vibration sensor 28 of the embedded metal object within the wall or substrate being worked by insert tool 36 equivalent to claim limitation, “to identify a material at the place of the substrate being worked by the tool”) ([0018] describes when evaluation unit 24 via vibration sensor 28 detects the approach to embedded metal object 38, drive motor 12 is turned off.  Thus one having ordinary skill in the art would recognize that with the incorporation of the teachings of Strasser with the invention of Appel that when evaluation unit 24 of Strasser via vibration sensor 28 of Strasser detects the approach to an embedded metal object and drive motor 5 of Appel is turned off, [0048], ll. 16 – 20 of Appel describes turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel due to the lack of signal from drive motor 5 of Appel detected by sensor 124 of Appel.  The Examiner interprets turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel by sensor 124 of Appel indirectly due to the detection of the approach to an embedded metal object equivalent to the claimed limitation, “the fan control unit adjusting, depending on the identified material, a suction power of the dust extraction device in order to set the air flow, the air flow being greater than or equal to a rated value in the case of an iron-free mineral material, and the air flow being less than the rated value in the case of a material containing iron” wherein when the pneumatic hammer mechanism 6 of Appel is used on a metal-free mineral material, to include an iron-free mineral material, the pneumatic hammer mechanism 6 of Appel and suction device 20 of Appel functions at its rated value, and when the pneumatic hammer mechanism 6 of Appel is used on an embedded metal object, to include a material including iron, the pneumatic hammer mechanism 6 of Appel and suction device 20 is turned off such that the air flow is less (i.e. zero) than the rated value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as disclosed by Appel, with using a material detector to identify a material at the place of the substrate being worked by the tool, as taught by Strasser, with the motivation to take into account foreign objects such as pipes or cables that can be embedded in the substrate when the chiseling tool is in operation such that if a foreign object of this type is damaged by the chiseling tool, the operator can be endangered ([0002]).

Regarding claim 22, Appel discloses a hand-held power tool comprising: 
a tool socket (2, fig. 1) to hold a tool (4, fig. 1); 
an electric motor (5, fig. 1; [0022], ll. 4 – 7); 
a striking mechanism (6, fig. 1) driven by the electric motor (5) and periodically striking the tool (4) ([0022]); and 
(20, fig. 1) having a fan (36, fig. 1) to draw in an air flow from a certain place of a substrate being worked by the tool (4) ([0046], ll. 1 – 5), a dust filter (37, fig. 1) and a dust collecting container (32, fig. 1), and a fan control unit (124, fig. 9).

Appel does not expressly disclose a material detector to identify a material at the place being worked by the tool, and the function of the fan control unit adjusting, depending on the identified material, a suction power of the dust extraction module in order to set the air flow, the air flow being greater than or equal to a rated value in the case of an iron-free mineral material, and the air flow being less than the rated value in the case of a material containing iron.
However, Strasser teaches using a material detector (28, fig. 8) to identify a material at the place of the substrate being worked by the tool ([0017] describes evaluation unit 24 receiving signals from vibration sensor 28 and [0018] describes if insert tool 36 approaches embedded object 38 within a wall, the amplitude and/or frequency signal of the vibration signal changes in a characteristic manner wherein evaluation unit 24 via vibration sensor 28 detects the approach to embedded object 38.  Please note, [0005] describes the embedded objects in a work piece as pipes or cables wherein [0003] implies pipes or cables are made of metal.  The Examiner interprets detection via evaluation unit 24 and vibration sensor 28 of the embedded metal object within the wall or substrate being worked by insert tool 36 equivalent to claim limitation, “to identify a material at the place of the substrate being worked by the tool”) ([0018] describes when evaluation unit 24 via vibration sensor 28 detects the approach to embedded metal object 38, drive motor 12 is turned off.  Thus one having ordinary skill in the art would recognize that with the incorporation of the teachings of Strasser with the invention of Appel that when evaluation unit 24 of Strasser via vibration sensor 28 of Strasser detects the approach to an embedded metal object and drive motor 5 of Appel is turned off, [0048], ll. 16 – 20 of Appel describes turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel due to the lack of signal from drive motor 5 of Appel detected by sensor 124 of Appel.  The Examiner interprets turning off fan motor 120/fan wheel 121 of Appel of suction device 20 of Appel by sensor 124 of Appel indirectly due to the detection of the approach to an embedded metal object equivalent to the claimed limitation, “the fan control unit adjusting, depending on the identified material, a suction power of the dust extraction device in order to set the air flow, the air flow being greater than or equal to a rated value in the case of an iron-free mineral material, and the air flow being less than the rated value in the case of a material containing iron” wherein when the pneumatic hammer mechanism 6 of Appel is used on a metal-free mineral material, to include an iron-free mineral material, the pneumatic hammer mechanism 6 of Appel and suction device 20 of Appel functions at its rated value, and when the pneumatic hammer mechanism 6 of Appel is used on an embedded metal object, to include a material including iron, the pneumatic hammer mechanism 6 of Appel and suction device 20 is turned off such that the air flow is less (i.e. zero) than the rated value).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as ([0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Appel, in view of Strasser, in further view of Bongers-Ambrosius et al. (US 6,640,205), hereinafter Bongers-Ambrosius.

Regarding claim 15, Appel, as modified by Strasser, discloses the invention as recited in claim 12.  
Appel, as modified by Strasser, does not expressly disclose a vibration above a threshold value is associated with the material containing iron whereas a vibration below the threshold value is associated with the iron-free mineral material.
However, Bongers-Ambrosius teaches a vibration above a threshold value is associated with the material containing iron whereas a vibration below the threshold value is associated with the iron-free mineral material (col. 2, ll. 24 – 32 describes the invention of Bongers-Ambrosius investigates and identifies a material, intended to be worked on, due to the fact that prior to or at the beginning and during a working process, a shock wave, generated or induced in a tool of the working equipment, is detected and at least one distinguishing feature, characteristic for the material, is extracted from the shock wave signal so measured and evaluated for classifying the material by means of an algorithm and col. 7, ll. 28 – 37 describes assigning a material boundary between two materials and gives an example wherein the material boundary can be set such that the material boundary of "0" means that all distinguishing features should give values smaller than 0 for concrete and larger than 0 for brick. One having ordinary skill in the art would recognize from the teachings of Bongers-Ambrosius that in the same way the material boundary can be set such that the material boundary of "0" means that all distinguishing features should give values smaller than 0 for concrete and larger than 0 for brick, the material boundary can be set such that the material boundary of "0" means that all distinguishing features should give values smaller than 0 for the iron-free mineral materials and larger than 0 for a material containing iron.  Thus, the Examiner interprets a shock wave or vibration is measured by means of an algorithm such that if a distinguishing feature of the shock wave or vibration is smaller than the material boundary threshold of “0”, the material is the iron-free material and if the distinguishing feature of the shock wave or vibration is greater than the material boundary threshold of “0”, the material is the material containing iron, is equivalent to the claimed limitation, “a vibration above a threshold value is associated with the material containing iron whereas a vibration below the threshold value is associated with the iron-free mineral material”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the control method, as disclosed by Appel, as modified by Strasser, with a vibration above a threshold value is associated with the material containing iron whereas a vibration below the threshold value (col. 2, ll. 17 – 23).

Allowable Subject Matter
Claims 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        12 July 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731